Citation Nr: 0733157	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO. 04-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss. 

2. Entitlement to a higher disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from January 1966 until 
September 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

Given the Board's grant of service connection for left ear 
hearing loss below, the other issue on appeal has been 
recharacterized as entitlement to a higher rating for 
bilateral hearing loss.


FINDINGS OF FACT

1. The veteran's left ear hearing loss was incurred in or 
aggravated by active military service. 

2. Bilateral hearing loss is manifested by Level XI hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for left ear hearing loss have been approximated. 38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2. The criteria for a rating evaluation of 10 percent for 
bilateral hearing loss have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002). 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist


Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to assign an effective date, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   As explained below, 
the Board has determined that an increased rating is not 
warranted for bilateral hearing loss.  Consequently, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

The Board has considered the veteran's claim of service 
connection for left ear hearing loss with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2003).  Given the favorable outcome 
below no conceivable prejudice to the veteran could result 
from this adjudication.  

In June 2004, after the adjudication of the veteran's claim, 
the RO sent the veteran the required notice pertaining to the 
claim for a higher rating for hearing loss.  The letter 
specifically informed the veteran of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been prejudiced due to the timing of the June 2004 
notice, as the veteran had an opportunity to respond to the 
notice prior to the appeal being certified to the Board.

The Board notes that the veteran's service medical records 
have been obtained.   The veteran has also been scheduled for 
a VA examination.  Additionally, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.   Neither the veteran nor his 
representative has indicated that there is any additional 
obtainable evidence that should be obtained to substantiate 
the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.


Left Ear Hearing Loss

The veteran seeks service connection for left ear hearing 
loss, essentially claiming that his left ear hearing loss 
developed while he was in service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports the claim and the appeal will be granted. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. That an injury or event 
occurred in service alone is not enough. There must be a 
chronic disability resulting from that injury or event. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides that hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385. 

The veteran's service medical records indicate that he did 
not present symptoms of hearing loss disability in his left 
ear throughout service, until his August 1982 retirement 
examination. In August 1982, an audiometer test of the 
veteran's left ear indicated that the veteran's auditory 
threshold at 4000 Hz was 40 dB, thus within the range to 
qualify for hearing loss disability. 

VA examinations in December 1982 and August 1990 similarly 
showed the veteran to have auditory thresholds at different 
frequencies in excess of 40 dB for the left ear. A VA 
examination was provided to the veteran in June 2003. The 
veteran was found to have mild sloping to severe 
sensorineural hearing loss in the left ear, with auditory 
thresholds of 40 or greater at multiple frequencies.

A nexus relationship between veteran's hearing loss and his 
time in service is found. The veteran's in-service medical 
examinations indicate that the veteran had normal hearing 
during the majority of his service, which got progressively 
worse over the years, culminating in hearing loss disability 
by his August 1982 examination. Additionally, the June 2003 
examiner noted that the veteran reported a history of noise 
exposure during service, while serving on the flight line. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Under applicable law, the evidence on record indicates 
that the veteran has left ear hearing loss, which developed 
during his time in service. 

In sum, the evidence supports a service connection for 
veteran's hearing loss. As the benefit of the doubt is given 
to the veteran and the evidence supports his claim, the left 
ear disability claim should be granted. 

Rating for Bilateral Hearing Loss

The veteran also appealed the evaluation of his hearing loss 
in the right ear, essentially contending that his right ear 
hearing loss is more severe than the 10 percent rating 
granted him.  As the veteran has been granted service 
connection for bilateral hearing loss, the issue on appeal 
becomes entitlement to a higher rating for bilateral hearing 
loss.  The veteran is not prejudiced from a consideration of 
this issue in the first instance, as the left ear hearing 
loss would have been considered irrespective of the grant of 
service connection.  In this regard, under 38 C.F.R. 
§ 3.383(a)(3), compensation would have been paid for the 
combination of the veteran's service-connected right ear 
hearing loss and the nonservice-connected left ear hearing 
loss.  This regulation was amended in August 2004 and was 
assigned an effective date of December 6, 2002.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
veteran's average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions 
in civilian life. Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when assigning a 
disability evaluation. 38 C.F.R. § 4.1. Once service 
connection has been established, a claim for a disability 
rating increase will primarily be concerned with the present 
level of disability. Francisco v. Brown. 

In evaluating service-connected hearing loss, disability 
ratings are derived from the mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled  speech discrimination test (Maryland CNC) and the 
average  hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

TABLE VI
 NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



TABLE VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f). The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).  

TABLE VII, PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA audiological examination in June 
2003 to assess the severity of his hearing loss. Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
NR
NR
NR
NR
NR
LEFT
30
40
50
60
45

The average decibel loss for the left ear was 45, with speech 
discrimination of 100 percent for that ear. Under 38 C.F.R. 
§ 4.85, using Table VI, these findings correspond to Level I 
hearing for the left ear. Ratings based on exceptional 
patterns of hearing impairment, under 38 C.F.R. § 4.86, is 
not applicable for the left ear given the findings noted on 
the June 2003 VA examination.  The veteran was found to have 
a total loss of hearing in the right ear, with no pure tone 
responses at all frequencies and no speech discrimination. 
These findings thus correspond to Level XI hearing for the 
right ear, which is the maximum level possible under either 
38 C.F.R. § 4.85 or 38 C.F.R. § 4.86. After plotting the 
hearing loss findings on Table VII, the veteran is found to 
warrant a 10 percent rating evaluation. 

Based on the evidence, a 10 percent rating evaluation is now 
warranted for bilateral hearing loss, rather than a 10 
percent rating evaluation for right ear hearing loss.  The 
preponderance of the evidence, however, is against the claim 
for a higher rating for bilateral hearing loss; the benefit-
of-the doubt doctrine is inapplicable and the 





	(CONTINUED ON NEXT PAGE)


claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

A disability evaluation in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


